Per Curiam:

We perceive no error in this case. All the contested questions in the case of a material and substantial character which were presented to the court below, or which were considered in or by it, were merely questions of fact; and these questions of fact were properly and fairly presented to a jury.- The jury found, in favor of the plaintiff below (defendant in error) and against the defendant below (plaintiff in error), and we think these findings are conclusive. It is true that these findings were made upon conflicting and contradictory evidence, but there was sufficient evidence to sustain them.
We might further say, that upon a previous trial of the case before another jury, this other jury also found in favor of the plaintiff below, and against the defendant below; and two juries having found the same way, it would seem that their verdict should be considered correct.
We perceive no error in the charge of the court below to the jury; and it does not appear that the defendant below (plaintiff in error) took any exception to the charge, or to any part thereof.
The judgment of the court below will be affirmed.